Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

The applicant has filed an amendment reciting “…a flight instruction section that determines a flight route of the flying machine based on 
location information indicating 
a present location of the ground-moving machine and location information indicating the destination;
a terrain information acquisition instruction section that instructs a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between [[a]]the present location of the ground- moving machine and the destination during a flight of the flying machine along the determined flight route;
a zone classification section that estimates a degree of elevation gradient at different sites on the terrain represented by the 
terrain information and that makes a classification based on a predetermined movement permission condition and the terrain information 
acquired by the terrain information acquisition device to divide the terrain
lying between the present location and the destination into a movement-permitted zone meeting the predetermined movement permission condition and a movement-prohibited zone failing to meet the predetermined movement permission condition, the predetermined movement permission condition including a condition for determining whether the estimated degree of elevation gradient is within a specified range over which movement of the ground-moving machine is permissible; and…”. 
U.S. Patent No.: 10,165,722b2 to Ackerman was found and was filed on 12-5-14 and is assigned to DEERE and CO ™. 
    PNG
    media_image1.png
    426
    624
    media_image1.png
    Greyscale

Ackerman teaches “…a flight instruction section that determines a flight route of the flying machine based on 
location information indicating 
a present location of the ground-moving machine and location information indicating the destination;  (see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  ) 

    PNG
    media_image2.png
    724
    624
    media_image2.png
    Greyscale
a terrain information acquisition instruction section that instructs a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between [[a]]the present location of the ground- moving machine and the destination during a flight of the flying machine along the determined flight route; (see FIG. 7 and 2d lidar and col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over )
a zone classification section that estimates a degree of elevation gradient at different sites on the terrain represented by the 
terrain information and that makes a classification based on a predetermined movement permission condition and the terrain information 
acquired by the terrain information acquisition device to divide the terrain
lying between the present location and the destination into a movement-permitted zone meeting the predetermined movement permission condition and a movement-prohibited zone failing to meet the predetermined movement permission condition, the predetermined movement permission condition including a condition for determining whether the estimated degree of elevation gradient is within a specified range over which movement of the ground-moving machine is permissible; and…”.  (see col. 2, lines 20-55 where the scout and air drone can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ACKERMAN with the disclosure of TAVEIRA since ACKERMAN teaches that a first drone land scout and a second UAV drone air scout can be provided.  This is to assist the agricultural vehicle and relay information about the holes in the ground or obstructions and hazards. This can provide a scoring to the agricultural vehicle.  This can provide scouting assistance to prevent the agricultural drone from running into larger objects, and hazards, and or falling into a hole. The buddies or one of the types of scouts can also identify ditches, rough terrain, boundaries and so on to alert an operator or to guide the tractor or sprayer vehicle.  See abstract and col, 2, 4 and 8 of Ackerman. For example, in one embodiment, the scout utilizes sensor inputs to identify its own location, then makes a transformation of its position in its coordinate system to a more global map or to the farm field coordinates to identify the location of weeds, hazardous objects (e.g. rocks, animal), ground moisture, etc., and then advise a sprayer vehicle where to spray or pre-maps problem areas on the ground. In this disclosure, GPS refers to any sensor or device that detects position, GNSS, RTK, Galileo, GLONASS, Compass, and so on.  Additionally, the process of finding the crop row also enables the identification of particular objects that are part of the row (e.g. in-liers) versus not part of the row (e.g. outliers) in example procedures 824, 820 and 822. This information is then optionally used to identify further classification (e.g. 820 and 822) or characteristics of these objects such as type of plant (e.g. weed) or hazardous objects. See FIG. 8 of Ackerman. 



New matter
All newly amended claims have added the phrase “estimates an elevation gradient at different sites on the terrain” and “estimated elevation gradient is within a specified range over which the movement is permissible”. 
The word “gradient” is not in the specification as originally filed.  The specification does teach “elevation”.   See paragraph [0107] In the present embodiment, since the zone classification section 43 estimates the degree of elevation change at different sites on the terrain represented by the terrain information and the movement permission condition includes a condition for determining whether the estimated degree of elevation change is within a specified range, a determination can be made regarding whether the estimated degree of elevation change is within a range over which movement of the ground-moving machine 1 is permissible.
Objection to New Matter Added to Specification
The amendment filed is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:  The word gradient is not seen in the specification as originally filed.  
Applicant is required to cancel the new matter in the reply to this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of United States Patent No.: 9,718,564 B1 to Beckman that was filed in 2017 and in view of United States Patent No.: 10,165,722 B2 to Ackerman that was filed on 12-5-2014 and is assigned to DEERE™.
    PNG
    media_image3.png
    650
    753
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    849
    645
    media_image5.png
    Greyscale
 
    PNG
    media_image3.png
    650
    753
    media_image3.png
    Greyscale

In regard to claim 1, 10 and 11, the primary reference is silent but Stanek teaches “…including a ground-moving machine configured to move on ground and a flying machine in order to assist movement of the ground-moving machine to a specified destination,” (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);

Taveira discloses “1. A storage device storing a movement assistance program executed in a system….the program being configured to cause a computer to implement the functions of: (see station 214 and 256, 230 that can communicate with the drone 100)(see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) ; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
a terrain information acquisition instruction section that instructs a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between a present location of the ground-moving machine and the destination;  (see paragraph 35-37 where the drone can acquire restricted areas that include obstructions from terrain, buildings terrain features defined by a boundary or defined by a location where the drone must avoid via a path that is a linear, circular or irregular boundary)
a zone classification section that makes a classification based on a predetermined movement permission condition and the terrain information to divide the terrain lying between the present location and the destination into a predetermined movement-permitted zone meeting the movement permission condition and a predetermined movement-prohibited zone failing to meet the movement permission condition; and . (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) 
    PNG
    media_image6.png
    776
    507
    media_image6.png
    Greyscale
 
    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale

…..the movement-permitted zone, and the movement-prohibited zone, the movement route leading from the present location to the destination without passing through the movement-prohibited zone. (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see FIG. 2 c where the uav is directed to move away and not enter the restricted area 260a; 260b; see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira is silent but Stanek et al teaches “…an output section that outputs at least one selected from a movement route of the ground- moving machine”, (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);

    PNG
    media_image7.png
    789
    659
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  
    PNG
    media_image8.png
    932
    1389
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    663
    1359
    media_image9.png
    Greyscale

Taveira is silent but Beckman teaches “…wherein the program is further configured to cause the computer to determine a flight route of the flying machine 
based on location information indicating 
the present location of the 
ground-moving machine and location information indicating the destination”.  (see FIG. 1d where the drone can be stored in the train and housed in station 170 and then moved to the area 120 to deliver the package and in FIG. 1j the vehicle can depart and deliver the package and then come back to the train ground station or mobile container 150 and rendezvous with the location P2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BECKMAN with the disclosure of TAVEIRA since BECKMAN teaches that a UAV can be provided to be stored within a container and coupled to a vehicle. The device can be provided as a mobile ground station to furnish repairs and service for the drones and the drones can deliver the packages before getting to the warehouse while the train is “en route” and in a dynamic and changing location. See abstract of Beckman. 
 
The applicant has filed an amendment reciting “…a flight instruction section that determines a flight route of the flying machine based on 
location information indicating 
a present location of the ground-moving machine and location information indicating the destination;
a terrain information acquisition instruction section that instructs a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between [[a]]the present location of the ground- moving machine and the destination during a flight of the flying machine along the determined flight route;
a zone classification section that estimates a degree of elevation gradient at different sites on the terrain represented by the 
terrain information and that makes a classification based on a predetermined movement permission condition and the terrain information 
acquired by the terrain information acquisition device to divide the terrain
lying between the present location and the destination into a movement-permitted zone meeting the predetermined movement permission condition and a movement-prohibited zone failing to meet the predetermined movement permission condition, the predetermined movement permission condition including a condition for determining whether the estimated degree of elevation gradient is within a specified range over which movement of the ground-moving machine is permissible; and…”. 
U.S. Patent No.: 10,165,722b2 to Ackerman was found and was filed on 12-5-14 and is assigned to DEERE and CO ™. 
    PNG
    media_image1.png
    426
    624
    media_image1.png
    Greyscale

Ackerman teaches “…a flight instruction section that determines a flight route of the flying machine based on 
location information indicating 
a present location of the ground-moving machine and location information indicating the destination;  (see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  ) 

    PNG
    media_image2.png
    724
    624
    media_image2.png
    Greyscale
a terrain information acquisition instruction section that instructs a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between [[a]]the present location of the ground- moving machine and the destination during a flight of the flying machine along the determined flight route; (see FIG. 7 and 2d lidar and col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over )
a zone classification section that estimates a degree of elevation gradient at different sites on the terrain represented by the 
terrain information and that makes a classification based on a predetermined movement permission condition and the terrain information 
acquired by the terrain information acquisition device to divide the terrain
lying between the present location and the destination into a movement-permitted zone meeting the predetermined movement permission condition and a movement-prohibited zone failing to meet the predetermined movement permission condition, the predetermined movement permission condition including a condition for determining whether the estimated degree of elevation gradient is within a specified range over which movement of the ground-moving machine is permissible; and…”.  (see col. 2, lines 20-55 where the scout and air drone can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ACKERMAN with the disclosure of TAVEIRA since ACKERMAN teaches that a first drone land scout and a second UAV drone air scout can be provided.  This is to assist the agricultural vehicle and relay information about the holes in the ground or obstructions and hazards. This can provide a scoring to the agricultural vehicle.  This can provide scouting assistance to prevent the agricultural drone from running into larger objects, and hazards, and or falling into a hole. The buddies or one of the types of scouts can also identify ditches, rough terrain, boundaries and so on to alert an operator or to guide the tractor or sprayer vehicle.  See abstract and col, 2, 4 and 8 of Ackerman. For example, in one embodiment, the scout utilizes sensor inputs to identify its own location, then makes a transformation of its position in its coordinate system to a more global map or to the farm field coordinates to identify the location of weeds, hazardous objects (e.g. rocks, animal), ground moisture, etc., and then advise a sprayer vehicle where to spray or pre-maps problem areas on the ground. In this disclosure, GPS refers to any sensor or device that detects position, GNSS, RTK, Galileo, GLONASS, Compass, and so on.  Additionally, the process of finding the crop row also enables the identification of particular objects that are part of the row (e.g. in-liers) versus not part of the row (e.g. outliers) in example procedures 824, 820 and 822. This information is then optionally used to identify further classification (e.g. 820 and 822) or characteristics of these objects such as type of plant (e.g. weed) or hazardous objects. See FIG. 8 of Ackerman. 


Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of Beckman and in view of Ackerman.
Taveira is silent but Stanek teaches “…2. The storage device according to claim 1, wherein the predetermined movement permission condition includes a condition for determining whether movement of the ground-moving machine is permissible in view of the capacity of the ground-moving machine. (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Claim 3 is cancelled. 
Taveira is silent but Stanek teaches “…3. The storage device according to claim 1, wherein
the zone classification section estimates the degree of elevation change at different sites on the terrain represented by the terrain information, and
the predetermined movement permission condition includes a condition for determining whether the estimated degree of elevation change is within a specified range”. (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  
Dupray teaches “…the zone classification section classifies a site where the estimated degree of elevation change falls outside the specified range as the movement-prohibited zone”.  (see paragraph 175-177 where the elevation includes a minimum and a maximum UAV operating requirement and a no fly zone where the elevation is excessive);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of DUPRAY with the disclosure of Taveira since DUPRAY teaches that a navigation component for a drone that is an aerial drone can include a maximum elevation or a minimum elevation and a no fly zone where the drone cannot exceed the building heights.  These can provide a restriction for the uav so the uav cannot enter those areas and cause damage. See paragraph 175-178 of DUPRAY. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of Beckman and in view of Ackerman. 
Taveira is silent but Stanek teaches “…4. The storage device according to claim 1, wherein
based on a result of the classification by the zone classification section, the output section determines and outputs the movement route leading to the destination without passing through the movement-prohibited zone, and
the program causes the computer to further implement the function of a movement control section that controls movement of the ground-moving machine based on the outputted movement route. ”. (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Taveira in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of U.S. Patent Application Pub. No.: US 2018/0079272 A1 to Aikin that was filed in 3-2018 and in view of Beckman and in view of Ackerman. 

    PNG
    media_image10.png
    684
    916
    media_image10.png
    Greyscale

Taveira is silent but Aikin teaches “… “…35. The storage device according to claim 1, wherein the output section causes a display device to display a synthetic image in which at least one selected from the movement route leading to the destination without passing through the movement-prohibited zone, the movement-permitted zone, and the movement-prohibited zone is superimposed on a ground image representing ground lying between the present location and the destination. (see FIG. 5b where there is a massive pot hole being displayed; and in paragraph 56 the suspension needs to be adjusted to avoid the occupant from moving greatly in the vehicle) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Aikin with the disclosure of Taviera since Aikin teaches that a map can include features of the road, signs and hazards.  The vehicle computer can estimate that a massive pot hole is ahead on the map and this would jostle the driver and occupant and may damage the tire. The vehicle can then adjust a stabilization system to encounter the pot hole and provide improved comfort in advance of contacting the pot hole.  Thus, the vehicle can have improved comfort.  See abstract and p. 29-30 and FIG. 7-8. 

    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale
 
Claims 6-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of U.S. Patent No.: US9429953B1 to Miller and in view of Beckman and in view of Ackerman.

Taveira discloses “ 6. The storage device according to claim 1, wherein
the flying machine includes a propulsion force generation device and an energy source for the propulsion force generation device, and (see FIG. 2c where the drone 100 has a rotor that is a quad rotor for flying along path 251 etc). 
the program causes the computer to further implement the functions of:
Taveira is silent but Stanek teaches “…a flight control section that controls flight of the flying machine such that the flying machine flies at least between the present location of the ground-moving machine and the specified destination;” (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Taveira is silent but Miller teaches “…a residual energy monitoring section that monitors a residual energy of the energy source;
an energy estimation section that estimates the amount of energy required for the flying machine to fly connecting a predetermined flight route and make outward and return flights between a specified takeoff-landing site for the flying machine and the destination; and” (see col. 15, lines 1-65 where the amount of energy of the uav can be determined and for charging the uav so the Uav is powered to land in claims 1-6);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Miller with the disclosure of Taveira since Miller teaches that a drone can be powered by a remote entity. The drone can receive energy waves to power the drone and land the aerial drone.   This can provide a remote energy source via energy waves.  See col. 2, line 5-46 of Miller.

Taveira discloses “…a flight prohibition section that prohibits the flying machine from flying from the takeoff- landing site toward the destination when the estimated amount of energy is more than the residual energy”. (see paragraph 27, 155 where the battery does not have enough fuel and can land the drone or prevent the drone from entering the restricted area);

    PNG
    media_image8.png
    932
    1389
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    663
    1359
    media_image9.png
    Greyscale

Taveira is silent but Beckman teaches “…to make outward and return flights along the determined flight route connecting the take off and the destination”.  (see FIG. 1d where the drone can be stored in the train and housed in station 170 and then moved to the area 120 to deliver the package and in FIG. 1j the vehicle can depart and deliver the package and then come back to the train ground station or mobile container 150 and rendezvous with the location P2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BECKMAN with the disclosure of TAVEIRA since BECKMAN teaches that a UAV can be provided to be stored within a container and coupled to a vehicle. The device can be provided as a mobile ground station to furnish repairs and service for the drones and the drones can deliver the packages before getting to the warehouse while the train is “en route” and in a dynamic and changing location. See abstract of Beckman. 


Taveira discloses 7. The storage device according to claim 6, wherein the estimated amount of energy is a value obtained by adding the amount of takeoff-landing energy required for takeoff and landing of the flying machine to the amount of flight energy required for flight along the flight route and calculated from a distance of the flight along the flight route. (see paragraph 27, 155 where the battery does not have enough fuel and can land the drone or prevent the drone from entering the restricted area)
Taveira discloses 8. The storage device according to claim 6, wherein the program causes the computer to further implement the functions of:
an energy consumption monitoring section that monitors an energy consumption which is the amount of energy consumed by the flying machine from when the flying machine departs from the takeoff-landing site until the flying machine reaches a point on the flight route toward the destination; and
a return decision section that decides, based on the energy consumption and the residual energy, whether to cause the flying machine to return to the takeoff-landing site”. (see paragraph 27, 155 where the battery does not have enough fuel and can land the drone or prevent the drone from entering the restricted area)
Taveira is silent but Stanek teaches “…9. The storage device according to claim 6, wherein a takeoff-landing platform serving as the takeoff-landing site for the flying machine is provided in the ground-moving machine or an installation other than the ground-moving machine. (see FIG. 6 where the drone can detach or land on or from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.
Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of United States Patent No.: 9,718,564 B1 to Beckman that was filed in 2017.


    PNG
    media_image8.png
    932
    1389
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    663
    1359
    media_image9.png
    Greyscale

Taveira is silent but Beckman teaches “…12. (New) The storage device according to claim 1, wherein the program is configured to cause the computer to determine a route connecting the present location to the destination as the flight route along which the flying machine makes outward and return flights.”.  (see FIG. 1d where the drone can be stored in the train and housed in station 170 and then moved to the area 120 to deliver the package and in FIG. 1j the vehicle can depart and deliver the package and then come back to the train ground station or mobile container 150 and rendezvous with the location P2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BECKMAN with the disclosure of TAVEIRA since BECKMAN teaches that a UAV can be provided to be stored within a container and coupled to a vehicle. The device can be provided as a mobile ground station to furnish repairs and service for the drones and the drones can deliver the packages before getting to the warehouse while the train is “en route” and in a dynamic and changing location. See abstract of Beckman. 
  

    PNG
    media_image8.png
    932
    1389
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    663
    1359
    media_image9.png
    Greyscale

Taveira is silent but Beckman teaches “…13. (New) The storage device according to claim 1, wherein the program is configured to cause the computer to determine a route corresponding to a straight line drawn between the present location and the destination as the flight route along which the flying machine makes outward and return flights.”.  (see FIG. 1d where the drone can be stored in the train and housed in station 170 and then moved to the area 120 to deliver the package and in FIG. 1j the vehicle can depart and deliver the package and then come back to the train ground station or mobile container 150 and rendezvous with the location P2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BECKMAN with the disclosure of TAVEIRA since BECKMAN teaches that a UAV can be provided to be stored within a container and coupled to a vehicle. The device can be provided as a mobile ground station to furnish repairs and service for the drones and the drones can deliver the packages before getting to the warehouse while the train is “en route” and in a dynamic and changing location. See abstract of Beckman. 
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of Beckman and in view of US Patent Application Pub. No.: US 20170069214A1 to Dupray that was filed in 2015 and in view of U.S. Patent No.: US10301017B2 to Castillo et al. that was filed in 2016.
The primary reference is silent but Castllo discloses “…14. (New) The storage device according to claim 3, wherein the ground-moving machine is a legged moving machine including a plurality of legs configured to contact the ground. (see Fig. 1 and the abstract where the drone can be a flying or walking drone)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CASTILLO with the disclosure of TAVEIRA since CASTILLO teaches that a UAV can be provided with a hexapod configuration to fly and also provide a walking motion.  This can assist the flying UAV with uneven terrain.  See abstract and paragraph 1-10 and claims 1-4 of Castillo. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1, 10, and 11 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by Ackerman.  
    PNG
    media_image1.png
    426
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    724
    624
    media_image2.png
    Greyscale

Ackerman discloses “…11. (Previously presented) A movement assistance method executed in a system including a ground-moving machine configured to move on ground and a flying machine in order to assist movement of the ground-moving machine to a specified destination, the method comprising:
instructing a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between a present location of the ground-moving machine and the destination;
making a classification based on a predetermined movement permission condition and the terrain information to divide the terrain lying between the present location and the destination into a movement-permitted zone meeting the predetermined movement permission condition and a movement-prohibited zone failing to meet the predetermined movement permission condition; and(see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  )
outputting at least one selected from a movement route of the ground-moving machine, the movement-permitted zone, and the movement-prohibited zone, the movement route leading from the present location to the destination without passing through the movement-prohibited zone, wherein(see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  )
the method further comprises determining a flight route of the flying machine based on location information indicating the present location of the ground-moving machine and
location information indicating the destination before instructing the terrain information acquisition device to acquire the terrain information”.  (see col. 2, lines 20-55 where the scout and air drone can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668